DETAILED ACTION
This is a first action on the merits.  Claims 15-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement filed 6/9/2020 has been received and considered.

Claim Objections
Claims 15 and 17 are objected to because of the following informalities:    
in claim 15, lines 4-6, element “a rotational power of an engine connected to the first clutch and the second clutch is selectively inputted to the first input shaft and the second input shaft by operation of the first clutch and the second clutch” should be corrected to --a rotational power of an engine connected to the first clutch and the second clutch is selectively inputted to the first input shaft and the second input shaft by operation of the first clutch and the second clutch, respectively--;
in claim 15, lines 9-10, element “a planetary gear set provided with three rotation elements having first, second, and third rotation elements” should be corrected to --a planetary gear set having first, second, and third rotation elements--;
in claim 15, lines 12-13, element “selectively inputted thereto and the third rotation element” should be corrected to --selectively inputted thereto, and the third rotation element--;
in claim 15, lines 14-15, element “an external gear set in which external gears provided in the first input shaft and the countershaft are engaged to each other” should be corrected to --an external gear set in which external gears provided on the first input shaft and the countershaft, respectively, are engaged to each other--;
in claim 17, lines 4-5, element “are engaged to each other and the countershaft and the output shaft are disposed on a same axle” should be corrected to --are engaged to each other, and the countershaft and the output shaft are disposed on a same axis--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 15, line 12, the phrase “a rotational power” renders the claim indefinite because it is unclear if it is a double inclusion of the rotational power of the engine previously recited.
Regarding claim 17, line 2, the phrase “an input gear and a counter gear” renders the claim indefinite because it appears to be a double inclusion of the external gears previously recited (claim 15).
Claims 16 and 17 are also rejected as being dependent upon a rejected base claim.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., U.S. Patent 9,573,456.
Regarding claim 15, as best understood, Lee et al. discloses a dual clutch transmission (e.g., see fig. 1) comprising: 
a first clutch (e.g., CL2, fig. 1), a second clutch (e.g., CL1, fig. 1) and a third clutch (e.g., SL2, fig. 1); 
a first input shaft to which the first clutch is mounted (e.g., IS2, fig. 1) and a second input shaft to which the second clutch is mounted (e.g., IS1, fig. 1), wherein a rotational power of an engine connected to the first clutch and the second clutch is selectively inputted to the first input shaft and the second input shaft by operation of the first clutch and the second clutch (e.g., see fig. 1); 
a countershaft disposed in parallel with the first and second input shafts (e.g., shaft of D2, fig. 1); 
an output shaft selectively connectable to the countershaft through the third clutch (e.g., OS2, fig. 1); 
a planetary gear set provided with three rotation elements having first, second, and third rotation elements, wherein the first rotation element is connected to the first input shaft so that the rotational power of the engine is selectively inputted thereto (e.g., PC connected to IS2 via SL4, fig. 1), the second rotation element is connected to the second input shaft so that a rotational power is selectively inputted thereto (e.g., R connected to IS1, fig. 1) and the third rotation element is coupled to the output shaft (e.g., S operatively connected to OS2 via SL5, G4, D3, and SL3, fig. 1); and 
an external gear set in which external gears provided in the first input shaft and the countershaft are engaged to each other (e.g., G2 and D2, fig. 1).  
Regarding claim 17, as best understood, Lee et al. discloses the external gear set includes an input gear and a counter gear (e.g., G2 and D2, fig. 1), and wherein the input gear fixedly connected to the first input shaft and the counter gear fixedly connected to the countershaft are engaged to each other and the countershaft and the output shaft are disposed on a same axle, so that the countershaft and the output shaft are selectively connectable to each other through the third clutch mounted therebetween (e.g., see fig. 1).   

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaltenbach et al., U.S. Patent 9,599,194.
Regarding claim 15, as best understood, Kaltenbach et al. discloses a dual clutch transmission (e.g., see fig. 1) comprising: 
a first clutch (e.g., K1, fig. 1), a second clutch (e.g., K2, fig. 1) and a third clutch (e.g., S3, fig. 1); 
a first input shaft to which the first clutch is mounted (e.g., EW1, fig. 1) and a second input shaft to which the second clutch is mounted (e.g., EW2, fig. 1), wherein a rotational power of an engine connected to the first clutch and the second clutch is selectively inputted to the first input shaft and the second input shaft by operation of the first clutch and the second clutch (e.g., see fig. 1); 
a countershaft disposed in parallel with the first and second input shafts (e.g., VW2, fig. 1); 
an output shaft selectively connectable to the countershaft through the third clutch (e.g., ABW, fig. 1); 
a planetary gear set provided with three rotation elements having first, second, and third rotation elements, wherein the first rotation element is connected to the first input shaft so that the rotational power of the engine is selectively inputted thereto (e.g., ST connected to EW1 via S5, fig. 1), the second rotation element is connected to the second input shaft so that a rotational power is selectively inputted thereto (e.g., SR operatively connected to EW2 via Z3, Z1, S1, Z5, and Z9, fig. 1) and the third rotation element is coupled to the output shaft (e.g., H0 connected to ABW via S8, fig. 1); and 
an external gear set in which external gears provided in the first input shaft and the countershaft are engaged to each other (e.g., Z4 and Z2, fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbach et al., U.S. Patent 9,599,194, in view of Morscheck et al., U.S. Patent 4,676,115.
Regarding claim 16, Kaltenbach et al. does not disclose a brake connected between the countershaft and a transmission housing to selectively connect the countershaft to the transmission housing.  
Morscheck et al. discloses a brake for a countershaft (e.g., 190/192, fig. 4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use a brake as disclosed by Morscheck et al. on the countershaft of Kaltenbach et al., in order to selectively decelerate the transmission elements, as taught by Morscheck et al. (col. 10, lines 5-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713.  The examiner can normally be reached on Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619